28 F.3d 113
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
SIERRA CLUB, a nonprofit corporation, Plaintiff-Appellee,v.COLORADO REFINING COMPANY, a Colorado corporation, Defendant-Appellant,COLORADO ASSOCIATION OF COMMERCE AND INDUSTRY, American Ironand Steel Institute, American Petroleum Institute, Chamberof Commerce of the United States of America, IndependentLiquid Terminals Assn., Acme Metals, Inc., American CyanamidCo., Apache Corp., Consolidated Rail Corp., Cyprus-Amax,Inc., Dresser Industries, Inc., Gaf Corp., Murphy Oil USA,Inc., Shell Oil Co., Stauffer Management Co., U.S. SteelGroup, a division of USX Corp.;  Witco Corp., Amici Curiae.
No. 94-1062.
United States Court of Appeals, Tenth Circuit.
June 20, 1994.
ORDER AND JUDGMENT1

1
Before KELLY and BARRETT, Circuit Judges, and O'CONNOR, District Judge.2


2
This appeal presents no live case or controversy.  The denial of Colorado Refining's (CRC) Fed.R.Civ.P. 12(b)(6) motion in no way precludes it from making such a motion on the same grounds, should it need to in a future case;  neither does the denial of a Rule 12(b)(6) motion establish any binding precedent.  The mere fact that CRC may be sued again for violations of the Clean Water Act does not confer jurisdiction upon us, making any opinion in this case advisory.


3
Accordingly, this interlocutory appeal is dismissed as improvidently granted.


4
APPEAL DISMISSED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 The Honorable Earl E. O'Connor, Senior United States District Judge for the District of Kansas, sitting by designation